DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (US20040188124), and further in view of Takaishi et al. (US20100261341). 
Instant application

    PNG
    media_image1.png
    315
    627
    media_image1.png
    Greyscale

As to claim 1. Stark et al. discloses an article (see e.g. semiconductor wafer, singulate the microdevices by cutting apart in Par. 346), comprising: 

    PNG
    media_image2.png
    434
    465
    media_image2.png
    Greyscale

a substrate sheet comprising a first surface and an opposing second surface (see e.g. wafer substrate in Par. 338, wafer in 2202); 
a first array of first damage regions which define a plurality of first portions of holes defined though the substrate sheet (see e.g. separating the window sheet can divide the substrate by laser along a score line in Par. 371, laser cut along longitudinal perforation 4604 or lateral perforation in Par. 381, wherein the individuating cut can be from substrate side in Par. 356, Fig 29, individuated by cutting completely through the wafer substrate 2202 in Par. 356); and 

    PNG
    media_image3.png
    187
    274
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    334
    673
    media_image4.png
    Greyscale

a second array of second damage regions which define a plurality of second portions, wherein the second array of damage regions define one or more interrupted zones (see e.g. groove 2502, or reduced thickness area, running along the central portion of each member, i.e., between the adjacent micro-devices in the completed MS-WLP assembly in Par. 350), wherein the one or more interrupted zones are positioned partially between the first and second surface(see e.g. Fig 25a-b, the groove 2502 facilitates cutting apart of the MS-WLP assembly during singulation of the packaged micro-devices.  After being cut apart along the groove 2502, the frame member 2406 will be divided into two single-width members 2504, each one having the configuration shown in FIGS. 25c and 25d in Par. 350), and wherein the first and second damage regions at least partially overlap such that the second damage regions define the shape of the first portions (see e.g. the groove 2502 facilitates cutting apart of the MS-WLP assembly during singulation of the packaged micro-devices in Par. 350. the grooved side 2505 of the frame member is preferably positioned against the wafer substrate 2202 in Par. 350. Then the scribe lines on the sheet 2600 will preferably be in register with the grooves 2502 of the frame members in the MS-WLP assembly in Par. 352, Par. 368).
Stark et al. does not discloses the interrupted zones comprising a length of about 10 microns or greater.
Takaishi et al. discloses semiconductor wafer can be cut along a groove such as V shaped notch and like to separate the wafer wherein the groove can have a length from 5 to 100 .mu.m for the wafer of interest in Par. 14-15. 
Both Stark et al. and Takaishi et al. are analogous in the field of semiconductor wafer that can be separated along a groove notch, it would have ben obvious for a person with ordinary skills in the art to modify the length of the interrupted zones tailored for the wafer’s application such as 5 to 100 .mu.m as taught by Stark et al. and further this groove of this size can help to maximize the wafer yield as suggested by Takaishi et al. 
As to claim 2. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the substrate is configured to singulate the second portions from the substrate along the second array of second damage regions (see e.g. Stark et al. discloses the groove 2502 facilitates cutting apart of the MS-WLP assembly during singulation of the packaged micro-devices.  After being cut apart along the groove 2502, the frame member 2406 will be divided into two single-width members 2504 in par. 350. Stark et al. further disclose singulate by cutting apart then packaging in Par. 346, along longitudinal or lateral perforations in Par. 381, individuated by cutting completely through the wafer substrate 2202 in Par. 356).
As to claim 3. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the one or more interrupted zones have a longest length dimension of about 100 microns or greater (see e.g. 100.mu.m in Par. 14 of Takaishi et al.).
As to claim 4. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second array of second damage regions comprise damage channels formed at an angle through the substrate sheet (see e.g. Stark et al. discloses groove 2502 in Par. 350, at an angle shown in Fig 25b).
As to claim 5. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second damage regions extend from the first surface of the substrate sheet to the second surface of the substrate sheet (see e.g. Stark et al. discloses individuated by cutting completely through the wafer substrate 2202 and into the groove in Par. 355-356, the grooved cross section is to facilitate their cutting apart in 365. It would also have been obvious for a person with ordinary skills in the art to extend the second damage region extend from the first surface of the substrate sheet to the second surface of the substrate sheet or through the whole thickness in order to make separation or cutting easier).
As to claim 6. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the substrate sheet comprises a glass, glass-ceramic, or ceramic material (see e.g. Stark et al. discloses wafer substrate can be glass or ceramic in Par. 338).
As to claim 7. Stark et al. in view of Takaishi et al. discloses the article of claim 1, wherein the second array of second damage regions comprises a plurality of interrupted zones (see e.g. Stark et al. discloses after being cut apart along the groove 2502, the frame member 2406 will be divided into two single-width members 2504 in par. 350.

Response to Arguments
Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. 

Claim Rejections - § 103 Rejections 
Applicant argues Stark relates to manufacturing hermetic packages having a transparent window at the wafer level or substrate level of device fabrication. (Stark,  [0002]). Stark depicts a semiconductor wafer 2202 having a plurality of microdevices 2204 formed thereon. (Stark,  [0346], Fig. 22) When the micro-devices 2204 are of the type which must be hermetically packaged prior to use, it has been standard practice in the industry to first "individuate" or "singulate" the micro-devices, e.g., by cutting-apart, dicing (apart) or breaking-apart the wafer 2202 into sections having, typically, only a single micro- device on each, and then packaging the individuated micro-devices in separate packages. (Id.) 
Claim 1 recites, in part, first array of first damage regions which define a plurality of first portions of holes defined though the substrate sheet and a second array of second damage regions which define a plurality of second portions, wherein the second array of damage regions define one or more interrupted zones. Stark fails to teach a second array of damage regions that define one or more interrupted zones. The Office Action appears to assert that groove 2502 of Stark reads on the second array of damage regions that define one or more interrupted zones. As defined in Applicant's specification, the interrupted zones are zones of the substrate sheet free of damage along the second damage regions. (Specification, [0036]). In contrast, groove 2502 of Stark is an area of reduced thickness and is thus not a zone of the substrate sheet free of damage. Takaishi is cited only to teach that a groove can have a length of 5 to 100 um and thus fails to remedy the deficiency of Stark. (Office Action, pg. 5) 
Examiner respectfully disagrees:
Instant application

    PNG
    media_image1.png
    315
    627
    media_image1.png
    Greyscale

                 
    PNG
    media_image5.png
    646
    748
    media_image5.png
    Greyscale


Stark et al. discloses an article (see e.g. semiconductor wafer, singulate the microdevices by cutting apart in Par. 346), comprising: 

    PNG
    media_image2.png
    434
    465
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    187
    274
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    334
    673
    media_image4.png
    Greyscale

Spark discloses the groove 2502 is to facilitate cutting apart during singulation of the packaged microdevices in Par. 350. Spark also discloses longitudinal perforation can also be used to facilitate separation during singulation in Par. 381. Thus the instant application cited both Fig 46C and Fig 25b to illustrate grooves or singulation are both interchangeable to define the interrupted zones in order to facilitate separation during singulation. 
In addition, in Par. 36 of instant application, the instant application discloses “the interrupted zones 34 may be defined as zones of the substrate sheet 14 free of damage along the second damage regions 26”. However, in the context of the claim 1, regardless the interrupted zones given its broadest interpretation or instant application special definition. The area 2505 in Fig 25B also demonstrate an interrupted zone that meet the claim limitation. 
In conclusion, the articles in Fig 24, 25, 46 of Spark et al. representation almost an identical configuration as Fig 1 of the instant application. Claim limitation is met. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brouillette et al. (US20020086137) discloses wafer can be separated by channel 120, wherein the dicing toll cut to separate the wafer in par. 27 and the width of the 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783